DETAILED ACTION

Claims 1-22 are currently pending and under examination in the instant application. The present application is being examined under the pre-AIA  first to invent provisions. An action on the merits follows.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 7/15/22 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement has been considered by the examiner, and an initialed and signed copy of the 1449 is attached to this action. 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-4, 6-11, and 13-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2008/097926 A2 (2008), hereafter referred to as Rabinovich et al., in view of  Zhao et al. (2006) Mol. Ther., Vol. 13, 151-159, Frantantoni et al. (2004) Bioprocessing Journal, Nov/Dec 2004, 49-53, Finney et al. (2004) J. Immunol., Vol. 172, 104-113, and Jung et al. (2001) Int J.Cancer, Vol. 91, 225-230. 
Rabinovich et al. teaches methods of autologous immunotherapy of cancer, and in particular lymphomas or leukemia, comprising administering to a patient autologous lymphocytes, including CD8+ T lymphocytes and/or CD56+ CD3- NK cells, which have been electroporated with mRNA coding for a chimeric receptor, and in particular an anti-CD19 CIR (Rabinovich et al., pages 20-21, 30, 32-36, and 40-41). Rabinovich et al. teaches isolation of peripheral blood mononuclear cells from a human patient and the further isolation of cytotoxic lymphocytes, including T lymphocytes, LAK cells, and NK cells, and also teaches the isolation of subpopulations of cytotoxic lymphocytes based on selection of CD3 and CD8, or on CD56 and lack of CD3 (Rabinovich et al., pages 22 and 33-34). Rabinovich et al. demonstrates that all these populations of cells, when electroporated with anti-CD19 CIR mRNA effectively lyse CD19+ target cells, including CD19+ lymphoma cells and NALM6 ALL leukemia cells (Rabinovich et al., pages 32-34). Rabinovich et al. also demonstrates that that the in vivo administration of human CTL electroporated with anti-CD19 CIR mRNA at the site of a CD19+ tumor results in tumor regression (Rabinovich et al., pages 35-36). 
Rabinovich et al. differs from the instant invention as claimed by not teaching to electroporate resting unstimulated lymphocytes with anti-CD19 CIR mRNA for adoptive immunotherapy of cancer, or the use of flow electroporation, and further does not teach to use allogeneic lymphocytes. It is noted that the cytotoxic lymphocytes isolated by Rabinovich were autologous lymphocytes preactivated with IL-2 prior to electroporation with the anti-CD19 CIR mRNA (Rabinovich et al., page 22). Rabinovich et al. was not able to achieve significant electroporation of resting lymphocytes with mRNA. However, at the time of filing, Zhao et al. supplements Rabinovich et al. by teaching specific conditions under which mRNA can be successfully and efficiently electroporated into resting human and murine lymphocytes (Zhao et al., page 152, especially Table I). Thus, despite the failure of Rabinovich et al. to efficiently electroporate resting lymphocytes with mRNA, Zhao et al. provides a clear demonstration that using the right techniques and conditions, resting lymphocytes can be successfully and efficiently electroporated with mRNA. 
Frantantoni et al. further supplements Rabinovich et al. and Zhao et al. by teaching an improved electroporation method optimized for electroporation of larger quantities of cells useful for clinical applications such as cell based immunotherapy of cancer (Frantantoni et al., pages 49, and 52-53). Specifically, Frantantoni et al. teaches an electroporation system, the MaxCyte System, which unlike standard static electroporation, involves pumping a cell suspension comprising the biomolecule to be loaded through a processing chamber where an electric field is applied continuously with the flow rate- i.e. flow electroporation (Frantantoni et al., page 49). Frantantoni et al. teaches that the MaxCyte System improves on the existing electroporation technique, which is limited by its ability to treat only small cell suspensions of usually < 1 ml at a time, and allows for computer controlled rapid processing of the cell stream and the electroporation of up to several liters of cells at a time at a rate of several mls/minute/ or as high as 6X10-8 cells minute (Frantantoni et al., page 50). Frantantoni et al. further teaches that since the system was designed for clinical use, cell electroporation can occur under sterile conditions in a closed system (Frantantoni et al., page 50). Frantantoni et al. also teaches that the MaxCyte System has been used successfully to electroload a wide range of cells, including difficult to transfect cells, with a variety of molecules including mRNA with high efficiency and high cell viability at 24 hours post-electroloading (Frantantoni et al., pages 50-52). 
Finney et al. further supplements the teachings of Rabinovich et al., Zhao et al., and Frantantoni et al. by teaching that resting human primary T cells obtained from PBMC and electroporated with anti-tumor CIR DNA lyse target tumor cells consistent with tumor cell lysis achieved using preactivated primary human T cells (Finney et al., pages 106-107 and especially page 111). In particular, Finney et al. demonstrates that the best results were obtained using anti-tumor CIR comprising the signaling domains from the CD3 zeta chain, and CD28 or ICOS (Finney et al., page 111). Jung et al. further supplements the teachings of Rabinovich et al., Zhao et al., Frantantoni et al., and Finney et al. by teaching that in clinical trials, resting T lymphocytes were equally as effective as preactivated T lymphocytes when administered with bispecific antibodies directed to EGFR on tumor cells and CD3 and CD28 on T cells (Jung et al., page 225 and 229). Note that the anti-tumor CIR taught by Finney et al. induce the same tumor targeting and T cell signaling as the bispecific antibodies used by Jung et al. without the adverse toxicity caused by the anti-CD3 bispecific antibody observed by Jung et al. Jung et al. further teaches that the ability to use resting T lymphocytes in adoptive immunotherapy avoids time-consuming preactivation protocols (Jung et al., page 225). Jung et al. also teaches that the PBMC derived resting lymphocytes were administered after minimal in vitro modification, which appears to be within hours of isolation (Jung et al., page 226). Finally, Jung et al. teaches that allogeneic lymphocytes have been used successfully in adoptive immunotherapy and suggests that they may be used as a source of resting T lymphocytes (Jung et al., page 229). 
Therefore, in view of the teachings of Finney et al. that resting cytotoxic lymphocytes electroporated with DNA coding for an anti-tumor CIR are equally effective in lysing target tumor cells as preactivated cytotoxic lymphocytes expressing anti-tumor CIR, and the teachings of Jung et al. that the use of resting lymphocytes avoids time-consuming preactivation protocols and is equally effective in vivo in treating cancer as preactivated lymphocytes when signaling is induced through CD3 and CD28 upon target tumor binding, the teachings of Zhao et al. that resting lymphocytes can be successfully and efficiently electroporated with mRNA using the right techniques and conditions, and the motivation provided by Frantantoni et al. to utilize the improved flow electroporation MaxCyte System to efficiently electroporate large volumes of cells with molecules such as mRNA for cell based therapies, it would have been prima facie obvious to the skilled artisan at the time of filing to substitute resting autologous or allogeneic PBMC lymphocytes electroloaded with an mRNA encoding a chimeric antigen receptor using the MaxCyte System for preactivated PBMC lymphocytes electroloaded using standard electroporation in the methods of treating cancer taught by Rabinovich et al. with a reasonable expectation of success in generating a population of electroloaded resting, unstimulated lymphocytes capable of expressing the chimeric antigen receptor and lysing target tumor cells both in vitro and in vivo following intratumoral injection. Further, in view of the teachings of all of Rabinovich et al., Finney et al., and Jung et al., for administration of the lymphocytes to the site of the tumor, and the teachings of Rabinovich et al. to target leukemia cells, it would have been prima facie obvious to the skilled artisan at the time of filing to administer the electroporated lymphocytes expressing anti-CD19 CIR by intravenous injection to target leukemia cells which exist as liquid tumor rather than a solid tumor in the blood with a reasonable expectation of success. 

Claims 5 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2008/097926 A2 (2008), hereafter referred to as Rabinovich et al., in view of  Zhao et al. (2006) Mol. Ther., Vol. 13, 151-159, Frantantoni et al. (2004) Bioprocessing Journal, Nov/Dec 2004, 49-53, Finney et al. (2004) J. Immunol., Vol. 172, 104-113, and Jung et al. (2001) Int J.Cancer, Vol. 91, 225-230, as applied to claims 1-4, 6-11, and 13-22 above, and further in view of WO2008/121420 (2008), hereafter referred to as Sadelain et al., with an effective filing date of 3/30/07.
Rabinovich et al., Zhao et al., Frantantoni et al., Finney et al. and Jung et al. provide the teachings and motivation to genetically modify resting unstimulated PBMC or PBMC derived lymphocytes by electroporating the resting unstimulated PBMC or PBMC derived lymphocytes with mRNA encoding a chimeric receptor using a flow electroporation MaxCyte System, and to further administer the genetically modified cells to a subject to treat cancer with a reasonable expectation of success. 
While Rabinovich et al. teaches modified T cells transiently transfected with mRNA to express an anti-CD19 or anti-gp58 chimeric antigen receptor, Rabinovich et al. does not specifically teach to transiently transfect T cells with mRNA expressing a chimeric antigen receptor specific for mesothelin. Sadelain et al. supplements Rabinovich et al., Zhao et al. Frantantoni et al., Finney et al., and Jung et al. by teaching chimeric antigen receptors specific for the tumor associated antigen mesothelin, T cells genetically modified to express the chimeric antigen receptor, and methods of administering the modified T cells to treat various cancers including pancreatic and ovarian cancers (Sadelain et al., pages 2-3, 18, 23-24, 27-29, 32, and claims 42-47). Therefore, based on the teachings provided by Sadelain et al. to genetically modify T cells to express a chimeric antigen receptor specific for mesothelin and to administer the modified T cells for cancer therapy, it would have been prima facie obvious to the skilled artisan at the time of filing to express the anti-mesothelin chimeric antigen receptor taught by Sadelain et al. as the chimeric antigen receptor in the unstimulated modified T cells transiently transfected with mRNA to express a chimeric antigen receptor, and methods of treating cancer using said modified T cells as taught by Rabinovich et al., Zhao et al., Frantantoni et al., Finney et al., and Jung et al. with a reasonable expectation of success. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-22 rejected on the ground of nonstatutory double patenting as being unpatentable over 1) claims 1-21 of U.S. Patent No. 8,450,112, hereafter referred to as the ‘112 patent,  OR 2) claims 1-9 of U.S. Patent No. 9,132,153, hereafter referred to as the ‘153 patent,  OR 3) claims 1-9 of U.S. Patent No. 9,669,058, hereafter referred to as the ‘058 patent, OR 4) claims 1-30 of U.S. Patent No. 10,660,917, hereafter referred to as the ‘917 patent, OR 5) claims 1-11 of 11,331,344, hereafter referred to as the ‘344 patent, in view of WO 2008/097926 A2 (2008), hereafter referred to as Rabinovich et al., Finney et al. (2004) J. Immunol., Vol. 172, 104-113, WO2008/121420 (2008), hereafter referred to as Sadelain et al., and Frantantoni et al. (2004) Bioprocessing Journal, Nov/Dec 2004, 49-53. 
The claims of the ‘112 patent, ‘153 patent, ‘058 patent, ‘917 patent, and ‘344 patents all recites similar methods of preparing transiently modified unstimulated resting peripheral blood mononuclear cells/lymphocytes comprising obtaining resting/unstimulated PBMCs and electroloading the PBMCs with mRNA encoding a chimeric receptor, and methods of administering the transiently modified unstimulated resting PBMCs to a subject to treat cancer. The claims of the ‘112 patent further recite additional limitations found in the instant dependent claims including that the chimeric receptor is an anti-CD19 chimeric receptor, that the cells are autologous or allogeneic, that the cells are administered by intratumoral or intravenous injection, and that the cancer is leukemia, the ‘917 patent, and ‘344 patents both further recite additional limitations found in the instant dependent claims including that the chimeric receptor is anti-mesothelin chimeric receptor, that the chimeric receptor comprises either a 4-1BB or CD28 intracellular domain and a CD3 zeta chain cytoplasmic domain, The ‘153 and ‘058 patent claims recite the broadest methods and do not specifically recite limitations regarding the target of the chimeric receptor or structure of the receptor. It is noted, however, that all of these patents, and the instant application, have the exact same specification, and the claims in each of the ‘112 patent,  the ‘153 patent, the ‘058 patent, the ‘917 patent, and the ‘344 patent fully encompass the instant methods and dependent limitations as claimed.
In so far as the use of an anti-CD19 or anti-mesothelin chimeric receptor, a chimeric receptor comprising a CD28 intracellular domain, or not comprising a CD28 intracellular domain, or the treatment of leukemia may not be specifically recited in certain of the methods set forth in the cited patent claims, as noted above, the teachings of Rabinovich et al., Finney et al., and Sadelain et al. provide the missing teachings and motivations to include these particular elements in the methods set forth in the claims of each of the cited patents. Specifically,  Rabinovich et al. teaches methods of immunotherapy of cancer, and in particular lymphomas or leukemia, comprising administering to a patient autologous lymphocytes, including CD8+ T lymphocytes and/or CD56+ CD3- NK cells, which have been electroporated with mRNA coding for a chimeric receptor, and in particular an anti-CD19 CIR (Rabinovich et al., pages 20-21, 30, 32-36, and 40-41). Rabinovich et al. teaches isolation of peripheral blood mononuclear cells from a human patient, when electroporated with anti-CD19 CIR mRNA effectively lyse CD19+ target cells, including CD19+ lymphoma cells and NALM6 ALL leukemia cells (Rabinovich et al., pages 32-34). Rabinovich et al. also demonstrates that that the in vivo administration of human CTL electroporated with anti-CD19 CIR mRNA at the site of a CD19+ tumor, i.e. intratumoral administration, results in tumor regression (Rabinovich et al., pages 35-36). Finney et al. teaches that resting human primary T cells obtained from PBMC and electroporated with anti-tumor CIR DNA lyse target tumor cells consistent with tumor cell lysis achieved using preactivated primary human T cells (Finney et al., pages 106-107 and especially page 111). In particular, Finney et al. demonstrates that the best results were obtained using anti-tumor CIR comprising the signaling domains from the CD3 zeta chain, and CD28 or ICOS (Finney et al., page 111). Sadelain et al. teaches chimeric antigen receptors specific for the tumor associated antigen mesothelin, T cells genetically modified to express the chimeric antigen receptor, and methods of administering the modified T cells to treat various cancers including pancreatic and ovarian cancers (Sadelain et al., pages 2-3, 18, 23-24, 27-29, 32, and claims 42-47). Thus, based on the specific teachings provided by Rabinovich et al., Finney et al., and Sadelain et al., for the successful use of peripheral blood mononuclear cells expressing an anti-CD19 or anti-mesothelin chimeric receptor, where the receptor may comprise or not comprise a CD28 intracellular domain, to treat tumors including leukemia or pancreatic or ovarian cancers, it would have been prima facie obvious to the skilled artisan at the time of filing to include each of the these elements in methods of preparing transiently modified unstimulated resting peripheral blood mononuclear cells/lymphocytes comprising obtaining resting/unstimulated PBMCs and electroloading the PBMCs with mRNA encoding a chimeric receptor, and methods of administering the transiently modified unstimulated resting PBMCs to a subject to treat cancer as recited in the claims of the ‘112 patent, ‘153 patent, ‘058 patent, ‘917 patent, or ‘344 patent with a reasonable expectation of success. 
In regards to the limitation in the instant claims that the electroloading comprises flow electroporation, it is noted that none of the claims in the ‘112 patent, the ‘153 patent, the ‘058 patent, the ‘917 patent, or the ‘344 patent recite this particular limitation regarding the type of electroloading used to transiently transfect the resting unstimulated PBMCs. Frantantoni et al. supplements the methods set forth in the‘112 patent, ‘153 patent, ‘058 patent, ‘917 patent, or ‘344 patent by teaching an improved electroporation method optimized for electroporation of larger quantities of cells useful for clinical applications such as cell based immunotherapy of cancer (Frantantoni et al., pages 49, and 52-53). Specifically, Frantantoni et al. teaches an electroporation system, the MaxCyte System, which unlike standard static electroporation, involves pumping a cell suspension comprising the biomolecule to be loaded through a processing chamber where an electric field is applied continuously with the flow rate- i.e. flow electroporation (Frantantoni et al., page 49). Frantantoni et al. teaches that the MaxCyte System improves on the existing electroporation technique, which is limited by its ability to treat only small cell suspensions of usually < 1 ml at a time, and allows for computer controlled rapid processing of the cell stream and the electroporation of up to several liters of cells at a time at a rate of several mls/minute/ or as high as 6X10-8 cells minute (Frantantoni et al., page 50). Frantantoni et al. further teaches that since the system was designed for clinical use, cell electroporation can occur under sterile conditions in a closed system (Frantantoni et al., page 50). Frantantoni et al. also teaches that the MaxCyte System has been used successfully to electroload a wide range of cells, including difficult to transfect cells, with a variety of molecules including mRNA with high efficiency and high cell viability at 24 hours post-electroloading (Frantantoni et al., pages 50-52). Therefore, in view of the motivation provided by Frantantoni et al. to utilize the improved flow electroporation MaxCyte System to efficiently electroporate large volumes of cells with molecules such as mRNA for cell based therapies over previous static electroporation methods, it would have been prima facie obvious to the skilled artisan at the time of filing to electroload resting, unstimulated PBMC lymphocytes with an mRNA encoding a chimeric antigen receptor using the MaxCyte System in the methods of transiently transfecting resting, unstimulated PBMC set forth in the claims of the ‘112 patent, the ‘153 patent, the ‘058 patent, the ‘917 patent, or the ‘344 patent with a reasonable expectation of success in generating a population of electroloaded resting, unstimulated PBMC lymphocytes capable of expressing the chimeric antigen receptor and lysing target tumor cells both in vitro and in vivo.

Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-67 of copending Application No. 16,849,954, hereafter referred to as the ‘954 application,  in view of  Frantantoni et al. (2004) Bioprocessing Journal, Nov/Dec 2004, 49-53. 
Claims 25-51 of the ‘954 application are product by process claims that incorporate the similar methods steps to the methods set forth in the instant claims for transiently transfecting resting unstimulated PBMCs with an mRNA encoding a protein which is a chimeric receptor. Claims 52-67 of the ‘954 application currently recite methods of administering the cells with the similar methods steps as the instant claimed methods of administering the transiently transfected PBMCs. The ‘954 patent claims differ from the instant claims in that the ‘954 patent claims do not recite that the electroloading comprising flow electroporation. Frantantoni et al. supplements the methods set forth in the ’954 application claims by teaching an improved electroporation method optimized for electroporation of larger quantities of cells useful for clinical applications such as cell based immunotherapy of cancer (Frantantoni et al., pages 49, and 52-53). Specifically, Frantantoni et al. teaches an electroporation system, the MaxCyte System, which unlike standard static electroporation, involves pumping a cell suspension comprising the biomolecule to be loaded through a processing chamber where an electric field is applied continuously with the flow rate- i.e. flow electroporation (Frantantoni et al., page 49). Frantantoni et al. teaches that the MaxCyte System improves on the existing electroporation technique, which is limited by its ability to treat only small cell suspensions of usually < 1 ml at a time, and allows for computer controlled rapid processing of the cell stream and the electroporation of up to several liters of cells at a time at a rate of several mls/minute/ or as high as 6X10-8 cells minute (Frantantoni et al., page 50). Frantantoni et al. further teaches that since the system was designed for clinical use, cell electroporation can occur under sterile conditions in a closed system (Frantantoni et al., page 50). Frantantoni et al. also teaches that the MaxCyte System has been used successfully to electroload a wide range of cells, including difficult to transfect cells, with a variety of molecules including mRNA with high efficiency and high cell viability at 24 hours post-electroloading (Frantantoni et al., pages 50-52). Therefore, in view of the motivation provided by Frantantoni et al. to utilize the improved flow electroporation MaxCyte System to efficiently electroporate large volumes of cells with molecules such as mRNA for cell based therapies over previous static electroporation methods, it would have been prima facie obvious to the skilled artisan at the time of filing to electroload resting, unstimulated PBMC lymphocytes with an mRNA encoding a chimeric antigen receptor using the MaxCyte System in the methods of transiently transfecting resting, unstimulated PBMC set forth in the claims of the ‘954 application with a reasonable expectation of success in generating a population of electroloaded resting, unstimulated PBMC lymphocytes capable of expressing the chimeric antigen receptor and lysing target tumor cells both in vitro and in vivo.
This is a provisional nonstatutory double patenting rejection.

No claims are allowed.

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633